Ogden, J.
This is an appeal from a final judgment on a forfeited recognizance.
The recognizance is fatally defective in not requiring the defendant to appear at any particular place to answer an indictment, neither does the recognizance show when or in what particular court the indictment which the defendant is bound to *333answer is pending. The court therefore erred in refusing to set aside the judgment nisi, qnd dismissing the case; and therefore the judgment is reversed and the cause dismissed.
Eeversed and dismissed.